In re Payn, Richard A.; — Defendant(s); applying for writ of certiorari and/or review; Parish of St. Bernard, 34th Judicial District Court, Div. “D”, No. 137-522; to the Court of Appeal, Fourth Circuit, No. 92KA-0975.
Granted in part; denied in part. Payn’s assignment of error complaining of the Fourth Circuit’s order to the trial court to resentenee him merits relief. That order is hereby vacated, and the sentence originally imposed by the trial court is reinstated. An appellate court may not correct a patent error which is favorable to the sole appellant in a criminal appeal. State v. Fraser, 484 So.2d 122 (La.1986). In all other respects, the application is denied.